                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

JANE A. MEDEFESSER,

               Plaintiff,                             Case No. 6:18-cv-00041-MK

               v.                                     ORDER

METROPOLITAN LIFE INSURANCE
COMPANY,

            Defendant.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

36), and the matter is now before the Court on Defendant’s objections. See 28 U.S.C. §

636(b)(1)(B), Fed. R. Civ. P. 72(b). The Court reviews de novo. United States v. Bernhardt, 840

F.2d 1441, 1445 (9th Cir. 1988). The Court finds no error and concludes the report is correct.

       Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 36) is adopted in

full. Subject to the terms and conditions of the Plan, the Court reverses and remands this case for

the reinstatement and payment of Long-Term Disability benefits to Plaintiff effective March 10,

2017, so long as Plaintiff remains disabled.




1 – ORDER
IT IS SO ORDERED.

     DATED this 2nd day of December, 2019.



                                      _s/Michael J. McShane_______________
                                      Michael McShane
                                      United States District Judge




2 – ORDER
